EXHIBIT 10.43
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT made and entered into this 1st day of June 2013 by and between
PANACHE BEVERAGE INC, a Florida corporation (“Company"), and MICHAEL ROMER
("Employee").


W I T N E S S E T H:


WHEREAS, Company is in the business of operating Panache Beverage Inc (the
"Business"); and


WHEREAS, Company desires to hire Employee, and Employee desires to perform
services for Company, for the purposes of providing the services described
herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1. Engagement of Employee.
 
Company hereby hires Employee as its Managing Director, and Employee hereby
agrees to render services to Company as a Managing Director and to perform the
duties and responsibilities of Employee as hereinafter set forth.  Company
hereby recognizes and approves Managing Director’s ability to perform his duties
from either its New York or Miami office.


2. Duties.
 
a. Employee shall be responsible for performing the duties and responsibilities
designated, from time to time, by Company, set forth in Exhibit “A”.
 
b. At all times during the term hereof, Employee shall use his full time and
best efforts in the rendering of services for and on behalf of Company with
competence, efficiency and fidelity.
 
c. At all times during the term hereof, Employee shall render services for
Company on a full-time basis.
 
d. At all times during the term hereof, Employee agrees to comply with Company's
policies, standards and regulations.


3. Compensation.
 
a. Employee shall be paid compensation as set forth on Exhibit "B", attached
hereto and made a part hereof.
 
b. In addition to regular compensation, during the term hereof, Employee may be
entitled to certain bonuses and fringe benefits as set forth on Exhibit "C",
attached hereto and made a part hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Term.
 
The term of Employee’s services under this Agreement shall be for a period of
one (1) year commencing on the date hereof and thereafter, such services shall
continue for consecutive one (1) year periods unless and until terminated as set
forth herein (the "Term").


5. Termination.
 
a. Either party may terminate Employee's employment hereunder at any
time,  without cause, upon thirty (30) days prior written notice to the other
party.  In the event that Employee's employment is terminated by Company without
cause at any time, Company shall pay to Employee a severance benefit equal to
twelve months salary and the duration of the negative covenant provisions set
forth herein at Section 9 shall be reduced to four (4) months.
 
b. Company may terminate Employee’s employment hereunder immediately upon the
following causes:
 
i. 
Employee is absent on account of disability or illness for three (3) months in
any twelve (12) month period;

ii. 
Employee is convicted of a criminal offense;

iii. 
Employee commits a dishonest or fraudulent act in the course of his employment
hereunder;

iv. 
Employee engages in conduct which, in Company's determination, has a serious
negative effect upon the business or reputation of Company; or

v. 
Employee commits a substantial and material breach of the terms of this
Agreement or of Employee's duties hereunder and such breach continues after ten
(10) days written notice to cure same from Company.

 
e. Except as otherwise set forth herein, in the event of termination, no further
compensation or other payments whatsoever shall be due from Company to Employee.
 
Death or Disability.
 
a. If Executive suffers a Disability (as defined below), the Company shall pay
Executive his Base Salary for the shorter of the first three (3) months of such
Disability or until any disability insurance policy in effect begins to pay
benefits (“Insurance Benefits”). Thereafter, the Executive shall be entitled to
receive only Insurance Benefits, if any, while her Disability exists.
 
b. The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of six (6) months within any twelve
(12) month period to perform Executive’s duties (such incapacity is referred to
as “Disability”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third physician who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of this Agreement.
 
c. Upon termination of Executive’s employment hereunder as a result of his
death, the Company shall pay Executive’s estate an amount equal to Executive’s
Base Salary plus the Accrued Rights.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Affirmative Covenants of Employee.
 
During the Term, Employee:
 
a. Agrees to conduct the duties and responsibilities required of Employee
hereunder in accordance with all Federal, state and local laws; and
 
b. Agrees to immediately submit to Company all cash, checks and other funds in
whatever form received by Employee in the performance of Employee's duties and
responsibilities hereunder.


7. Prior Agreements.
 
Employee warrants and represents to Company that there are no restrictions,
agreements or understandings whatsoever to which Employee is a party which would
prevent or make unlawful his execution and performance of this Agreement and
that Employee’s execution and performance of this Agreement shall not constitute
a breach of any contract, agreement or understanding, oral or written, to which
he is a party or to which he is bound.  Employee shall indemnify, defend, and
hold harmless Company and its principals, directors, officers, managers and
representatives, against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies
(including interest, penalties and reasonable attorneys' fees) that any of them
shall incur or suffer, which arise or result from, or relate to, any breach of
the representations set forth in this Section.


8. Materials Owned by Company.
 
a. Employee shall, upon request of Company, and upon any termination of
employment hereunder for any reason, immediately return to Company all lists,
books, records, materials, reports, agreements, business plans, business
procedures, policy manuals, supplier lists and information, customer lists and
information, invoices, letterhead, stationery, computer software, tools,
computer hardware and any other property, materials or data of any kind
furnished to Employee by Company or developed by Employee on behalf of Company
or at Company's direction or for Company's use or otherwise in connection with
Employee's engagement by Company, all of which Employee acknowledges are owned
solely by Company. Employee agrees and expressly acknowledges that all such
information constitutes the trade secrets of Company and are the sole property
of Company and may not be used or otherwise disclosed by Employee at any time,
directly or indirectly, for any purpose other than that of rendering services to
Company.  Employee understands that these trade secrets were developed during
the course of Company's business, that they are extremely valuable to Company
and critical to Company's financial operations and the continued success of
Company's business operations.
 
b. Employee acknowledges that Employee's duties on behalf of Company will
require Employee to have access to confidential information and material
belonging to Company, including, without limitation, trade secrets and
proprietary information.  Employee agrees that Employee will not at any time
utilize or divulge this information and/or material except on behalf of Company
in a duly authorized manner.  Employee further agrees that all documents, lists,
software systems, disks, tapes, designs, inventions, processes, programs,
enhancements, improvements, works of art, theories, discoveries and any other
materials and/or creations made or created by Employee in the course of or
relating to Employee's services hereunder (collectively, "Creations") shall be
treated as if they are "work for hire" for Company and Employee shall
immediately disclose to Company all such Creations.  All ownership of and
control over the Creations shall vest exclusively in Company, and Employee
hereby unconditionally and irrevocably assigns to Company all right, title and
interest that Employee may have in such Creations, without any additional
compensation and free of all liens, interests and/or encumbrances of any type.
 
 
3

--------------------------------------------------------------------------------

 
 
c. Employee affirms that the Compensation to which Employee is entitled
hereunder includes payment for Employee's assigning of all such rights to
Company, including any copyright, patent rights and any and all intellectual
property rights of Employee, in and to the Creations.


9. Negative Covenants of Employee.
 
During the Term, and for a period of twelve (12) months from and after the date
the employment of Employee by Company is terminated, by any party and for any
reason or no reason, for whatever reason, Employee shall not, either directly or
indirectly, individually or jointly, whether for his own benefit or as an
employee, independent contractor, agent, owner, partner, director, officer,
shareholder, representative or otherwise, in any manner or capacity:
 
a. contact for any reason, solicit or accept business or compensation for
services from, or perform any services for, any customers of Company, or
directly or indirectly induce or attempt to influence any customers of Company
to patronize any business competitive with the Business;
 
b. contact, solicit, or induce or attempt to influence any employee or
independent contractor of Company to terminate his or her employment with or
engagement by Company and shall not hire or retain the services of any employee
or independent contractor of Company.


10. Enforcement.
 
Employee recognizes that any breach of this Agreement will cause irreparable
damage to Company and that in the event of such breach, Company shall have, in
addition to any and all remedies at law and the right to recover damages, the
right to equitable relief without the necessity of proving damages, posting bond
or other security to prevent the violation of Employee's obligations
hereunder.  Employee agrees to reimburse Company for any and all expenses
incurred by Company in enforcing the provisions of this Agreement, which
expenses shall include, but not be limited to, attorneys' fees and court and
investigation costs.  In addition, Company shall be entitled to an accounting
and payment over of all sums which Employee shall receive as a result of any
violation(s) of this Agreement; and this remedy shall be available to Company in
addition to any other remedies which Company may have.  If any provision of this
Agreement is found to be unreasonably broad as to time, territorial restriction
or otherwise, it shall nevertheless be enforceable to the extent reasonably
necessary for the protection of Company.  This Section shall be construed as an
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of this Agreement, in general, or this Section in particular.


11. Indemnification.
 
Employee agrees to defend, indemnify, and hold harmless Company and its
partners, successors and assigns from, against, for and in respect of any and
all damages, losses, obligations, liabilities, costs and expenses (including,
without limitation, reasonable attorneys' fees, other costs and expenses)
suffered, sustained, incurred or required to be paid by or charged to Company
and/or its officers, directors, shareholders, agents, employees, successors and
assigns, by reason of (i) any acts or omissions of Employee during or after the
Term of this Agreement; and (ii) Employee's violation of the terms of this
Agreement and/or any rules or regulations promulgated by Company with regard to
the performance of Employee's duties hereunder.  This indemnification shall
survive the termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


12. Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of Company, its
successors and assigns. This Agreement shall not be assignable by Employee.


13. Miscellaneous.
 
a. This Agreement shall be governed by and construed in accordance with the laws
of the state of New York.  Any action which in any way involves the rights,
duties and/or obligations of the parties hereto shall be brought exclusively in
the courts of the New York located in and for the County of New York and the
parties hereby submit to the personal jurisdiction of said courts.
 
b. This Agreement contains the entire understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings.  This Agreement may not be
modified or amended other than by an agreement in writing signed by Company and
Employee.
 
c. All notices, requests, demands and other communications required or permitted
under this Agreement and the transactions contemplated herein shall be in
writing and shall be deemed to have been duly given, made and received when sent
by certified United States mail, return receipt requested.
 
d.  The Section headings in this Agreement are for convenience of reference only
and shall not affect its interpretation.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
 

PANACHE BEVERAGE INC:    Employee:                   By: /s/ JAMES DALE   /s/
MICHAEL ROMER     Authorized Signature   Michael Romer  

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


DUTIES
 
Business Development Management
 
Acquisition Appraisal
 
Strategic Market Development
 
Relationship Management
 
Manage day to day operations
 
Coordinate with council surrounding compliance and contracts
 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT "B"


COMPENSATION


- Annual salary of $150,000, paid bi-weekly and subject to usual withholdings
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT "C"


BENEFITS/ADDITIONAL COMPENSATION




- Warrant/Share bonus’ based on qualified stock program
 
- Reimbursement for approved monthly expenses
 
- Two weeks paid time off for vacation annually
 
- Health insurance
 
- Transactional bonus of $60,000 per year at CEO discretion
 
- $10,000 expense award towards auto and/or American express payables
 
 
 
 
8

--------------------------------------------------------------------------------